          Case 1:18-cv-10287-AKH Document 116
                                          106 Filed 12/01/20
                                                    11/25/20 Page 1 of 6



      quinn emanuel            trial lawyers | silicon valley
      555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065-2139 |   TEL   (650) 801-5000 FAX (650) 801-5100


                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (650) 801-5005

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                      rachelkassabian@quinnemanuel.com
November 24, 2020
                                                          Defendant's request to file pages and exhibits from its
VIA ECF                                                   motion for summary judgment under seal and/or with
The Honorable Alvin K. Hellerstein
                                                          redactions on the public record is granted.
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
                                                          So ordered,
500 Pearl Street
New York, New York 10007-1312                             /s/ Alvin K. Hellerstein
                                                          December 1, 2020
Re:     Girl Scouts of the United States of America v. Boy Scouts of America, No. 18-cv-10287

Dear Judge Hellerstein:

We represent defendant Boy Scouts of America (the “BSA”) in the above-referenced action.
Pursuant to Your Honor’s Individual Rule 4(B)(ii) and ¶ 13 of the Stipulated Protective Order
(Dkt. No. 32), we write to request permission to file certain pages and exhibits from the BSA’s
motion for summary judgment under seal and/or with redactions on the public record.

I.      Standard

Any redaction or sealing of a court filing must be narrowly tailored to serve whatever purpose
justifies the redaction or sealing and must be otherwise consistent with the presumption in favor
of public access to judicial documents. See, e.g., Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 119-20 (2d Cir. 2006). In general, the parties’ consent or the fact that information is subject
to a confidentiality agreement between litigants is not, by itself, a valid basis to overcome the
presumption in favor of public access to judicial documents. See, e.g., In re Gen. Motors LLC
Ignition Switch Litig., 2015 WL 4750774, at *4 (S.D.N.Y. Aug. 11, 2015). However, there are
circumstances in which a party’s interest in maintaining confidentiality outweighs such a
presumption.

A party’s interest in preserving competitively sensitive business operations is an example of the
type of confidential information that merits sealing. See, e.g., In re. Parmalat Sec. Litig., 258
F.R.D. 236, 244 (S.D.N.Y. 2009) (“Notwithstanding the presumption of public access to judicial
records, courts may deny access to records that are ‘sources of business information that might
harm a litigant’s competitive standing.’”) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,
598 (1978)); Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1225-26 (Fed. Cir. 2013) (district
court abused its discretion by denying request to seal confidential financial information).

To this end, courts grant motions to seal documents that “contain proprietary, competitively
sensitive business information or are related to internal procedures, the disclosure of which would


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:18-cv-10287-AKH Document 116
                                         106 Filed 12/01/20
                                                   11/25/20 Page 2 of 6




put [the moving party] at a competitive disadvantage.” Royal Park Invs. SA/NV v. Wells Fargo
Bank, N.A., 2018 WL 739580, at *19 (S.D.N.Y. Jan. 10, 2018); see also, e.g., Standard Inv.
Chartered, Inc. v. Fin. Indus. Regulatory Auth., Ind., 347 F. App’x 615, 617 (2d Cir. 2009)
(upholding ruling that party’s “interest in protecting confidential business information outweighs
the qualified First Amendment presumption of public access”); Avocent Redmond Corp. v. Raritan
Ams., Inc., 2012 WL 3114855, at *16 (S.D.N.Y. July 31, 2012) (identifying documents that “[t]he
parties may file … under seal because they include confidential business information—market
forecasts, sales, inventory management, profit margins, etc.—the disclosure of which would cause
competitive harm”); Tropical Sails Corp. v. Yext, Inc., 2016 WL 1451548, at *4 (S.D.N.Y. Apr.
12, 2016) (ordering redactions where counsel “identifies specific harm that [defendant] will suffer
if these materials are disclosed to … its competitors”).

II.    Materials That The BSA Requests Be Filed Under Seal

The BSA requests leave to file the following materials under seal because they “contain
proprietary, competitively sensitive business information or are related to internal procedures, the
disclosure of which would put [the BSA] at a competitive disadvantage.” Royal Park Invs. SA/NV,
2018 WL 739580, at *19.

Attached hereto are the documents that the BSA seeks to redact (with proposed redactions
indicated with yellow highlighting), along with the documents that the BSA seeks to seal in their
entirety. The BSA respectfully sets forth its justifications for filing these documents under seal in
the table below:

 Documents the BSA seeks to         Portions sought to be           Reason for sealing
 be sealed                          sealed
 Mem. of Law in Support of          Portions indicated by           Contains publicly identifiable
 Mot. for Summary Judgment          yellow highlighting             information of a non-party.
 Rule 56.1 Statement                Portions indicated by           Contains publicly identifiable
                                    yellow highlighting             information of a non-party.
 Declaration of Michael Ramsey Portion indicated by yellow          Contains detailed,
 (“Ramsey Decl.”)              highlighting                         confidential financial
                                                                    information that would put the
                                                                    BSA at a competitive
                                                                    disadvantage if made public.
 Exhibit NN to the Ramsey           Entire document                 Contains detailed,
 Decl.                                                              confidential financial
 (BSA00169236)                                                      information that would put the
                                                                    BSA at a competitive
                                                                    disadvantage if made public.
 Exhibit OO to the Ramsey           Entire document                 Contains detailed,
 Decl.                                                              confidential financial
 (BSA00169237)                                                      information that would put the



                                                 2
        Case 1:18-cv-10287-AKH Document 116
                                        106 Filed 12/01/20
                                                  11/25/20 Page 3 of 6




                                                                BSA at a competitive
                                                                disadvantage if made public.
 Exhibit PP to the Ramsey Decl.   Entire document               Contains detailed,
 (BSA00169240)                                                  confidential financial
                                                                information that would put the
                                                                BSA at a competitive
                                                                disadvantage if made public.
 Exhibit QQ to the Ramsey         Entire document               Contains detailed,
 Decl.                                                          confidential financial
 (BSA00169241)                                                  information that would put the
                                                                BSA at a competitive
                                                                disadvantage if made public.
 Declaration of Jane Doe 1        Portions indicated by         Contains publicly identifiable
                                  yellow highlighting           information of a non-party
 Declaration of Jane Doe 2        Portions indicated by         Contains publicly identifiable
                                  yellow highlighting           information of a non-party
 Exhibit OOOOOO to the          Portions indicated by           Contains confidential,
 Declaration of Dylan Scher     yellow highlighting             competitively sensitive
 (“Scher Decl.”)                                                business information
 (Supplemental Expert Report of
 Lauren Kindler, dated October
 16, 2020)
 Exhibit SSSS to the Scher        Portions indicated by         Contains publicly identifiable
 Decl.                            yellow highlighting           information of a non-party

II.    Materials That GSUSA Requests Be Filed Under Seal

Pursuant to the Court’s Individual Rule ¶ 4.B.ii, “a party [may] seek[] leave to file sealed or
redacted materials on the ground that an opposing party or third party has requested it.” Here,
GSUSA has requested that the documents below be redacted or filed sealed. Pursuant to the same
Rule, the BSA confirms that it met and conferred with GSUSA and in advance of this motion in
an attempt to narrow the scope of the requests.

“[T]he burden of showing that specific documents deserve confidential status is on the producing
party,” here, GSUSA. Ideal Steel Supply Corp. v. Anza, 2005 WL 1213848, at *2 (S.D.N.Y. May
23, 2005) (emphasis in original).

Attached hereto are the documents that GSUSA seeks to redact (with proposed redactions
indicated with blue highlighting), along with the documents that GSUSA seeks to seal in their
entirety. These documents are set forth in the table below.




                                               3
        Case 1:18-cv-10287-AKH Document 116
                                        106 Filed 12/01/20
                                                  11/25/20 Page 4 of 6




Document(s) GSUSA seeks to be sealed               Portions sought to be sealed
Mem. of Law in Support of Mot. for Summary         Portions indicated by blue
Judgment                                           highlighting
Rule 56.1 Statement                                Portions indicated by blue
                                                   highlighting
Mem. of Law iso Mot. to Exclude the Report,        Portions indicated by blue
Testimony, and Opinions of Lauren R. Kindler       highlighting
Exhibit XXX to the Scher Decl.                     Portions indicated by blue
(GSUSUA_00108591)                                  highlighting
Exhibit YYY to the Scher Decl.                     Entire Document
(GSUSA_00110311)
Exhibit BBBB to the Scher Decl                     Portions indicated by blue
(OGILVY000001)                                     highlighting
Exhibit CCCC to the Scher Decl.                    Entire Document
(GSUSA_00142435)
Exhibit FFFF to the Scher Decl.                    Entire Document
(GSUSA_00185044)
Exhibit HHHH to the Scher Decl.                    Entire Document
(GSUSA_00124930)
Exhibit IIII to the Scher Decl.                    Entire Document
(GSUSA_00158158)
Exhibit RRRRR to the Scher Decl.                   Portions indicated by blue
(GSUSA_00068339)                                   highlighting
Exhibit SSSSS to the Scher Decl.                   Entire Document
(GSUSA_00124772)
Exhibit TTTTT to the Scher Decl.                   Entire Document
(GSUSA_00176549)
Exhibit UUUUU to the Scher Decl.                   Entire Document
(GSUSA_00188668)
Exhibit VVVVV to the Scher Decl.                   Entire Document
(GSUSA_00167658)
Exhibit WWWWW to the Scher Decl.                   Entire Document
(GSUSA_00007199)




                                               4
         Case 1:18-cv-10287-AKH Document 116
                                         106 Filed 12/01/20
                                                   11/25/20 Page 5 of 6




 Exhibit BBBBBB to the Scher Decl.                          Entire Document
 (GSUSA_00179529)
 Exhibit OOOOOO to the Scher Decl.                          Portions indicated by blue
 (Supplemental Expert Report of Lauren Kindler, dated       highlighting
 October 16, 2020)
 Exhibit TTTTTT to the Scher Decl.                          Portions indicated by blue
 (Excerpts of Plaintiff’s Amended Responses to              highlighting
 Defendant’s Interrogatories, dated October 20, 2020)
 Exhibit XXXXXX to the Scher Decl.                          Portions indicated by blue
 (Excerpts from the deposition transcript of Barry          highlighting
 Horowitz, taken on September 19, 2019)
 Exhibit EEEEEEE to the Scher Decl.                         Portions indicated by blue
 (Excerpts from the deposition transcript of Meta           highlighting
 Trombley, taken on November 20, 2020)
 Exhibit OOOOOOO to the Scher Decl.                         Portions indicated by blue
 (Excerpts from the deposition transcript of Lynn           highlighting
 Godfrey, taken on October 28, 2019)
 Exhibit UUUUUUU to the Scher Decl.                         Entire Document
 (Exhibit 4 to the Expert Report of Lauren Kindler, dated
 August 7, 2020)

The BSA has notified GSUSA that it must “file, within three days, a letter explaining the need to
seal or redact the materials,” pursuant to Individual Rule 4(B)(ii). The BSA will consider the
forthcoming letter from GSUSA and respond to that letter should the BSA oppose GSUSA’s
sealing requests.

III.   Materials That Third Parties Request Be Filed Under Seal

Pursuant to the Court’s Individual Rule ¶ 4.B.ii, “a party [may] seek[] leave to file sealed or
redacted materials on the ground that an opposing party or third party has requested it. Pursuant
to the same Rule, the BSA confirms that it met and conferred with Ogilvy in advance of this motion
in an attempt to narrow the scope of the requests. Here, third-party Ogilvy has requested that the
document below be redacted to remove personally identifiable information about non-parties. The
BSA consents to this request.

Attached hereto is the documents that Ogilvy seeks to redact (with proposed redactions indicated
with green highlighting).




                                                5
         Case 1:18-cv-10287-AKH Document 116
                                         106 Filed 12/01/20
                                                   11/25/20 Page 6 of 6




 Document Ogilvy seeks to be sealed                         Portions sought to be sealed
 Exhibit BBBB to the Scher Decl.                            Portions    indicated    by     green
 OGILVY000001                                               highlighting

The BSA has notified Ogilvy that it must “file, within three days, a letter explaining the need to
seal or redact the materials,” pursuant to Individual Rule 4(B)(ii). .



Respectfully Submitted,

/s/ Rachel Kassabian

Rachel Kassabian

Attorneys for Defendant Boy Scouts of America




                                                6
